PER CURIAM.*
For reasons assigned by the district court in its memorandum opinion and or*979der of February 14, 2003, we agree that appellant, American Bankers, failed to demonstrate that the parties agreed to arbitrate the dispute presented in this action.
American Bankers seeks to invoke the arbitration clause in the lending agreement between one of appellees and Green-Point Credit Corporation (GreenPoint). American Bankers was not a signatory to the lending agreement and for reasons explained by the district court none of the exceptional circumstances are present here that would permit American Bankers to enjoy the benefit of the arbitration clause included in that agreement.
We, therefore, AFFIRM the district court’s order denying American Bankers’ motion to compel arbitration.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be *979published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.